Judgment unanimously affirmed. Memorandum: Defendant was not denied effective assistance of counsel by his trial attorney’s unsuccessful suppression motion and subsequent cross-examination of police officers concerning the basis for the search warrant (see generally, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 146-147).
Defendant’s remaining arguments on appeal are unpreserved and we decline to reach them in the interest of justice. (Appeal from Judgment of Onondaga County Court, Cunning*998ham, J. — Burglary, 2nd Degree.) Present — Boomer, J. P., Pine, Lawton, Fallon and Doerr, JJ.